Exhibit 10.42

LOGO [g640312ex10_42p01.jpg]

January 10, 2013

Robert O. Cathcart

5 Hidden Acres Drive

Kinnelon, NJ. 07405

Dear Bob,

Hansen Medical, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

1. Position: Your title will be Senior Vice President of Global Sales. This
position will report to Bruce Barclay, the Company’s President and Chief
Executive Officer, and is a full-time position contingent upon successful
completion of reference and background checks. While you render services to the
Company, you will not engage in any other employment, consulting or other
business activity (whether full-time or part-time) that would create a conflict
of interest with the Company. By signing this letter agreement, you confirm to
the Company that you have no contractual commitments or other legal obligations
that would prohibit you from performing your duties for the Company.

2. Cash Compensation: The Company will pay you a starting salary of $240,000 per
year, payable in accordance with the Company’s standard payroll schedule. This
salary will be subject to adjustment pursuant to the Company’s employee
compensation policies in effect from time to time. You will also receive a
monthly car allowance of $600, or $7,200 annually.

3. Variable Compensation: Your annual variable compensation is targeted at
$265,000 and is summarized in the 2013 Target Compensation Summary in the form
of the document attached hereto as Exhibit A.

4. Corporate Incentive Bonus Plan: Subject to the approval of the Company’s
Board of Directors, you will be granted 12,500 Restricted Stock Units under the
Company’s 2013 Corporate Incentive Bonus Plan. Vesting of these units is
contingent upon performance against Corporate and Department objectives as
determined by the Company’s Board of Directors during the first quarter of 2014.

5. Employee Benefits: As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. In addition, you will
be entitled to three weeks paid vacation in accordance with the Company’s
vacation policy.

6. Stock Options: Subject to the approval of the Company’s Board of Directors or
its Compensation Committee, you will be granted an option to purchase 300,000
shares of the Company’s Common Stock. The exercise price per share will be equal
to the fair market value per share on the date the option is granted.



--------------------------------------------------------------------------------

Robert O. Cathcart

January 10, 2013

Page 2

 

The option will be subject to the terms and conditions applicable to options
granted under the Company’s 2006 Equity Incentive Plan (the “Plan”), as
described in the Plan and the applicable Stock Option Agreement. You will vest
in 25% of the option shares after 12 months of continuous service, and the
balance will vest in equal monthly installments over the next 36 months of
continuous service, as described in the applicable Stock Option Agreement.

7. Retention Agreement: The Company will offer you the opportunity to enter into
a Retention Agreement in the form of the document attached hereto as Exhibit B.

8. Proprietary Information and Inventions Agreement: Like all Company employees,
you will be required, as a condition of your employment with the Company, to
sign the Company’s standard Proprietary Information and Inventions Agreement, a
copy of which is attached hereto as Exhibit C.

9. Employment Relationship: Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).

10. Taxes: All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law. You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

11. Interpretation, Amendment and Enforcement: This letter agreement and
Exhibits A and B constitute the complete agreement between you and the Company,
contain all of the terms of your employment with the Company and supersede any
prior agreements, representations or understandings (whether written, oral or
implied) between you and the Company. This letter agreement may not be amended
or modified, except by an express written agreement signed by both you and a
duly authorized officer of the Company. The terms of this letter agreement and
the resolution of any disputes as to the meaning, effect, performance or
validity of this letter agreement or arising out of, related to, or in any way
connected with, this letter agreement, your employment with the Company or any
other relationship between you and the Company (the “Disputes”) will be governed
by California law, excluding laws relating to conflicts or choice of law. You
and the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in Santa Clara County, California, in connection with any
Dispute or any claim related to any Dispute.



--------------------------------------------------------------------------------

Robert O. Cathcart

January 10, 2013

Page 3

 

* * * * *

Bob, we are excited about the possibility of you joining our Company. You may
indicate your agreement with these terms and accept this offer by signing and
dating both the enclosed duplicate original of this letter agreement, the 2013
Target Compensation Summary, the Retention Agreement, and the enclosed
Proprietary Information and Inventions Agreement and returning them to me. This
offer, if not accepted, will expire at the close of business on January 14,
2013. As required by law, your employment with the Company is contingent upon
your providing legal proof of your identity and authorization to work in the
United States, Your employment is also contingent upon your starting work with
the Company on or before January 16, 2013.

If you have any questions, please call me at 650-404-5804.

 

Very truly yours, HANSEN MEDICAL, INC. LOGO [g640312ex10_42p03a.jpg] By:   Bruce
J Barclay Title:   President and CEO I have read and accept this employment
offer:

LOGO [g640312ex10_42p03b.jpg]

Robert O. Cathcart Dated:  

1/12/2013

Attachments

Exhibit A: 2013 Target Compensation Summary

Exhibit B: Retention Agreement

Exhibit C: Proprietary Information and Inventions Agreement



--------------------------------------------------------------------------------

2013 Target Compensation Plan

Hansen Medical – Senior Vice President, Global Sales (Total Comp)

Name: Bob Cathcart

 

     Amount     Est Achievement      Annual Estimate  

Systems Revenue- U.S.

   $ 20,000,000        

Systems Revenue- EMEA/AP/ANZ

   $ 8,788,000        

Base Salary

   $ 240,000        1       $ 240,000   

Commission on Systems Sales at Plan

     0.75 %      1       $ 215,910   

Commission on Systems Revenue > Plan

     1.50 %      0       $ 0   

Quarterly Catheter Bonus

   $ 6,250        4       $ 25,000   

Quarterly Procedure Bonus

   $ 6,250        4       $ 25,000   

Car Allowance

   $ 7,200        1       $ 7,200   

2013 Corporate Bonus Plan (note 1)

   $ 26,000        1       $ 26,000   

New Hire Options (note 2)

   $ 420,000        1       $ 420,000   

Total Target Comp.

  

   $ 959,110   

Commission on systems is paid at a rate of 0.75% on plan revenue and at a rate
of 1.5 % on revenue over plan. Plan revenue is defined as all systems, and new
service contracts which are both booked and shipped in the month within the
defined territory. Revenue on CoHesion upgrades is added to base revenue and
commission is paid at a rate of .5%. Discretionary discounts, educational
grants, rebates, and free trainings reduce the amount used to calculate total
base revenue. Commissions are paid on a monthly basis on a one month lag. In
addition, any systems booked and shipped before June 30, 2013 will earn an extra
0.5% commission payment.

You will be eligible to participate in Procedure, Catheter bonuses for 2013.
Procedure and Catheter bonuses are targeted at a total of $6,250 per quarter
based upon procedure and catheter goals set forth mutually by the CEO and you
each quarter by the 15th day of the first month of the quarter. The actual
payout is based upon the percentage of procedures performed and catheters sold
in relation to the target based on the table below. Procedure and Catheter
bonuses are paid out on a quarterly basis with a one month lag. Actual percent
to goal will be rounded to the nearest whole percent for payout calculation.

 

Percent to Goal

   % Payout     Procedure Payout      Catheter Payout  

0%-79%

     0 %    $ —         $ —     

80%-89%

     0 %    $ —         $ —     

90-94%

     60 %    $ 3,750       $ 3,750   

95%-99%

     75 %    $ 4,688       $ 4,688   

100%-109%

     100 %    $ 6,250       $ 6,250   

110% and beyond

     115 %    $ 7,188       $ 7,188   

 

Objectives    Q1      Q2      Q3      Q4      Total  

Global Procedure Target

     864         938         913         1,077         3,792   

Global Catheter Target

     960         1,043         1,015         1,197         4,215   

You must be employed at time of payout to receive any commission and bonus
payments. Payout will occur on the last of the month following each month or
quarter of earned commissions. The CEO and Compensation Committee of the Board
of Directors reserves the right to make adjustments to the objectives and
compensation plan within its sole discretion.



--------------------------------------------------------------------------------

Note (1) You will be eligible to participate in the 2013 Corporate Bonus Plan.
Payment of this bonus is made in the form restricted stock units (RSU’s).
Subject to the approval of Hansen’s Board of Directors or its Compensation
Committee, you will be granted 12,500 RSU’s on or before March 18, 2013. RSU’s
granted under this plan have an assumed value of $2.08 per share. The actual
vesting of these shares will be based on performance against Department and
Company milestones as determined by Management and the Board of Directors during
the first quarter of 2014.

Note (2) Subject to and following approval by the Board of Directors, the
Company will grant you an option to purchase 300,000 shares of the Company’s
common stock at the fair market value as determined by the Board as of the date
of grant (the “Option”). The Option will be subject to the terms and conditions
of the Company’s Stock Plan (the “Plan”) and your grant agreement. Your grant
agreement will include a four year vesting schedule, under which 25% of your.
Option will vest after 12 months and l/48th of the total will vest at the end of
each month thereafter, until either the Option is fully vested or your
employment ends, whichever occurs first. For purposes of your 2013 target
compensation, these options are valued at $420,000 using a Black-Scholes value
of $1.40 per share and assuming an exercise price of $2.15 per share.

 

LOGO [g640312ex10_42p05a.jpg]     LOGO [g640312ex10_42p05b.jpg]

 

   

 

Bob Cathcart     Bruce J Barclay, President & CEO 1/12/2013     1-11-13



--------------------------------------------------------------------------------

RETENTION AGREEMENT

This Retention Agreement (the “Agreement”) is entered into as of January 10,
2013 by and between Robert O. Cathcart and Hansen Medical, Inc. (the
“Corporation”).

AGREEMENT

In consideration of the promises and mutual covenants set forth herein, the
parties hereby agree as follows:

1. Definitions. As used in this Agreement, unless the context requires a
different meaning, the following terms shall have the meanings set forth herein:

(a) “Board” shall mean the Board of Directors of the Corporation

(b) “Cause” shall mean any of the following: (i) an intentional unauthorized use
or disclosure of the Corporation’s confidential information or trade secrets,
which use or disclosure causes material harm to the Corporation, (ii) a material
breach of any agreement between Executive and the Corporation, (iii) a material
failure to comply with the Corporation’s written policies or rules,
(iv) conviction of, or plea of “guilty” or “no contest” to, a felony under the
laws of the United States or any state thereof, (v) gross negligence or willful
misconduct or (vi) a continued failure to perform assigned duties after
receiving written notification of such failure from the Board. Executive shall
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to Executive a Notice of Termination and copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of those members of the Board who are not then employees of the Corporation at a
meeting of the Board called and held for the purpose (after reasonable notice to
Executive and an opportunity for Executive, together with Executive’s counsel,
to be heard before the Board), finding that, in the good faith opinion of the
Board, Executive was guilty of the conduct set forth in the first sentence of
this Section 1(b) and specifying the particulars thereof in detail.

(c) “Change in Control” means the occurrence of any of the following events:

(i) a transaction or series of transactions (other than an offering of the
Corporation’s Common Stock to the general public through a registration
statement filed with the Securities and Exchange Commission) whereby any
“person” or related “group” of “persons”, as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act (other than the Corporation, any of its
subsidiaries, an employee benefit plan maintained by the Corporation or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Corporation
possessing more than 50% of the total combined voting power of the Corporation’s
securities outstanding immediately after such acquisition; or

(ii) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Corporation to



--------------------------------------------------------------------------------

effect a transaction described in Section 1(c)(i) or Section 1(c)(iii)) whose
election by the Board or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or

(iii) The consummation by the Corporation (whether directly involving the
Corporation or indirectly involving the Corporation through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
the Corporation’s assets in any single transaction or series of related
transactions, in each case, other than a transaction:

(A) Which results in the Corporation’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Corporation or the person
that, as a result of the transaction, controls, directly or indirectly, the
Corporation or owns, directly or indirectly, all or substantially all of the
Corporation’s assets or otherwise succeeds to the business of the Corporation
(the Corporation or such person, the “Successor Entity”)) directly or
indirectly, at least a majority of the combined voting power of the Successor
Entity’s outstanding voting securities immediately after the transaction, and

(B) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
Section 1(c)(iii)(B) as beneficially owning 50% or more of combined voting power
of the Successor Entity solely as a result of the voting power held in the
Corporation prior to the consummation of the transaction.

(d) “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended.

(e) “COBRA Coverage” shall mean the coverage under the Corporation’s medical,
dental and/or vision benefit plans that Executive and/or Executive’s eligible
dependents participates following a termination of employment pursuant to COBRA.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(g) “Covered Termination” shall mean (i) an Involuntary Termination Without
Cause or (ii) a voluntary termination of employment by Executive for Good
Reason, provided that in either case, the termination constitutes a Separation
from Service.

(h) “Date of Termination” shall mean (i) if Executive’s employment is terminated
due to Executive’s death, the date of Executive’s death; and (ii) if Executive’s
employment is terminated for any reason other than death, the date specified in
the Notice of Termination.

 

2



--------------------------------------------------------------------------------

(i) “Employment Commencement Date” means the date Executive’s employment
commenced with the Corporation.

(j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(k) “First Payment Date” shall mean the 60th day after the Date of Termination
or, if such day is not a business day, the next business day thereafter.

(l) “Good Reason” shall mean Executive’s resignation due to any of the following
events which occurs without Executive’s written consent, provided that the
requirements regarding advance notice and an opportunity to cure set forth below
are satisfied: (i) a material diminution of Executive’s base salary and target
bonus, other than in connection with an across-the-board reduction in the
compensation (which, for avoidance of doubt, may include the elimination of any
bonus opportunity) of the Company’s senior management that does not
disproportionately affect Executive, (ii) a material diminution of Executive’s
authority, duties or responsibilities, or (iii) a material change in the
geographic location at which Executive must perform services for the Corporation
(each of (i), (ii) and (iii), a “Good Reason Condition”). In order for Executive
to resign for Good Reason, Executive must provide written notice to the
Corporation of the existence of the Good Reason Condition within 90 days of the
initial existence of such Good Reason Condition. Upon receipt of such notice of
the Good Reason Condition, the Corporation will be provided with a period of 30
days during which it may remedy the Good Reason Condition and not be required to
provide for the payments and benefits described herein as a result of such
proposed resignation due to the Good Reason Condition specified in the Notice of
Termination. If the Good Reason Condition is not remedied within the period
specified in the preceding sentence, Executive may resign based on the Good
Reason Condition specified in the Notice of Termination effective no later than
180 days following the initial existence of such Good Reason Condition.

(m) “Involuntary Termination Without Cause” shall mean termination of
Executive’s employment by the Corporation other than for Cause. For purposes of
this Agreement, an Involuntary Termination Without Cause shall only include a
termination by the Corporation where the Executive was willing and able to
continue performing services within the meaning of Treasury Regulation
Section 1.409A-1(n)(1).

(n) “Notice of Termination” shall mean a notice from Executive or the
Corporation to the other party regarding the intent to terminate Executive’s
employment. To the extent applicable, the Notice of Termination shall indicate
the specific termination provision in this Agreement (if any) relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of Executive’s employment under the provision so
indicated.

(o) “Release” shall mean a release by Executive of all claims arising out of
Executive’s employment with the Corporation or the termination thereof, in a
form reasonably acceptable to the Corporation.

(p) “Separation from Service” means Executive’s termination of employment or
service which constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h).

 

3



--------------------------------------------------------------------------------

2. Notice.

(a) Notice of Termination. Any termination of Executive’s employment by the
Corporation or by Executive (other than termination due to Executive’s death,
which shall terminate Executive’s employment automatically) shall be
communicated by a written Notice of Termination to the other party hereto in
accordance with Section 2(b) and shall set forth the Date of Termination, which
shall not be earlier than the date on which the Notice of Termination is
provided.

(b) Manner of Notice. For purposes of this Agreement, a Notice of Termination,
as well as other notices and communications provided for in this Agreement,
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States certified or registered mail, return receipt
requested, postage prepaid, addressed to the Corporation at its principal office
or to Executive at the address in the Corporation’s payroll records, provided
that all notices to the Corporation shall be directed to the attention of its
Secretary, or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.

3. Compensation upon Certain Terminations.

(a) Termination for Any Reason. Upon Executive’s termination of employment with
the Corporation for any reason, Executive shall be paid all amounts earned or
accrued but unpaid as of the Executive’s termination of employment, including
(i) base salary, (ii) reimbursement for reasonable and necessary expenses
incurred by the Executive on behalf of the Corporation during the period ending
on the date of termination, (iii) pay for unused vacation time, (iv) any bonuses
and incentive compensation earned through the date of termination, and
(v) reimbursement for any unused amounts deposited in the Corporation’s ESPP.

(b) Covered Termination Prior to a Change in Control or More Than Twelve Months
After a Change in Control. If Executive’s employment with the Corporation is
terminated not less than six (6) months after the Employment Commencement Date
due to a Covered Termination which occurs prior to a Change in Control or more
than twelve (12) months following a Change in Control, and Executive executes
and does not revoke a Release as described in Section 3(d) below, then Executive
shall be entitled to the following severance benefits:

(i) Severance Payment. If the Date of Termination is less than one (1) year but
not less than six (6) months after the Employment Commencement Date, Executive
shall be entitled to severance payments equal to three (3) months’ worth of the
Executive’s then- current annual base salary (commencing as of the Date of
Termination), and if the Date of Termination is not less than one (1) year after
the Employment Commencement Date, Executive shall be entitled to severance
payments equal to six (6) months’ worth of the Executive’s then-current annual
base salary (commencing as of the Date of Termination). Severance payments

 

4



--------------------------------------------------------------------------------

shall be paid in accordance with the Corporation’s normal payroll procedures
beginning on the First Payment Date, except that any payments that would
otherwise have been made before the First Payment Date shall be made on the
First Payment Date.

(ii) Continued Benefits. If the Date of Termination is less than one (1) year
but not less than six (6) months after the Employment Commencement Date, the
Corporation shall pay COBRA Coverage for Executive and Executive’s dependents
for the period beginning on the Date of Termination and extending through the
earlier of either (A) three (3) months from the Date of Termination, or (B) the
first day of Executive’s eligibility to participate in a comparable group health
plan maintained by a subsequent employer, the Corporation shall pay COBRA
Coverage for Executive and Executive’s dependents. If the Date of Termination is
not less than one (1) year after the Employment Commencement Date, the
Corporation shall pay COBRA Coverage for Executive and Executive’s dependents
for the period beginning on the Date of Termination and extending through the
earlier of either (A) three (3) months from the Date of Termination, or (B) the
first day of Executive’s eligibility to participate in a comparable group health
plan maintained by a subsequent employer, the Corporation shall pay COBRA
Coverage for Executive and Executive’s dependents.

(c) Covered Termination Within Twelve Months After a Change in Control. If
Executive’s employment with the Corporation is terminated due to a Covered
Termination which occurs within twelve (12) months following a Change in
Control, and Executive executes and does not revoke a Release as described in
Section 3(d) below, then Executive shall be entitled to the following severance
benefits:

(i) Acceleration of Equity Awards. Executive shall become vested with respect to
one hundred percent (100%) of the unvested portion of any options to purchase
the Corporation’s capital stock that Executive then holds and the restrictions
with respect to one hundred percent (100%) of any restricted share award,
restricted stock unit award or other equity award with regard to the
Corporations’ capital stock that Executive then holds shall immediately lapse.

(ii) Severance Payment. Executive shall be entitled to severance payments equal
to six (6) months worth of the Executive’s then-current annual base salary
(commencing as of the Date of Termination) and a pro rated portion of
Executive’s annual target bonus for the same period, which payments shall be
paid in accordance with the Corporation’s normal payroll procedures beginning on
the First Payment Date, except that any payments that would otherwise have been
made before the First Payment Date shall be made on the First Payment Date.

(iii) Continued Benefits. For the period beginning on the Date of Termination
and extending through the earlier of either (A) six (6) months from the Date of
Termination, or (B) the first day of Executive’s eligibility to participate in a
comparable group health plan maintained by a subsequent employer, the
Corporation shall pay COBRA Coverage for Executive and Executive’s dependents.

 

5



--------------------------------------------------------------------------------

(d) Release. As a condition to Executive’s receipt of any benefits described in
this Section 3 (other than in Section 3(a)), Executive shall be required to
execute a Release within fifty (50) days following the Date of Termination and
not revoke such Release within any period permitted under applicable law. Such
Release shall specifically relate to all of Executive’s rights and claims in
existence at the time of such execution but shall exclude any continuing
obligations the Corporation may have to Executive following the date of
termination under this Agreement or any other agreement providing for
obligations to survive Executive’s termination of employment.

4. Section 409A. Notwithstanding any provision to the contrary in this
Agreement, if Executive is deemed by the Corporation at the time of his
Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the benefits to which Executive is entitled under this Agreement is
required in order to avoid a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code, such portion of Executive’s benefits shall
not be provided to Executive prior to the earlier of (a) the expiration of the
six-month period measured from the date of Executive’s Separation from Service
or (b) the date of Executive’s death. Upon the first business day following the
expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this Section 4 shall be paid in a lump sum to Executive,
and any remaining payments due under the Agreement shall be paid as otherwise
provided herein. For purposes of Section 409A of the Code (including, without
limitation, for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Executive’s right to receive any installment payments payable hereunder shall be
treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment.

5. Excise Tax Limitation.

(a) Notwithstanding anything contained in this Agreement to the contrary, in the
event that the benefits provided by this Agreement, together with all other
payments and the value of any benefits received or to be received by Executive
(“Payments”), constitute “parachute payments” within the meaning of Section 280G
of the Code, and, but for this Section 5, would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Payments shall
be made to Executive either (i) in full or (ii) as to such lesser amount as
would result in no portion of the Payments being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of the Payments may be subject to the
Excise Tax. The Corporation shall reduce or eliminate the Payments by first
reducing or eliminating cash payments and then by reducing those payments or
benefits which are not payable in cash, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
Determination (as hereinafter defined).

(b) Unless the Corporation and Executive otherwise agree in writing, an initial
determination as to whether the Payments shall be reduced and the amount of such
reduction shall be made, at the Corporation’s expense, by the accounting firm
that is the Corporation’s independent accounting firm as of the date of the
Change in Control (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with

 

6



--------------------------------------------------------------------------------

detailed supporting calculations and documentation, to the Corporation and
Executive within twenty (20) days of the Date of Termination if applicable, or
such other time as requested by the Corporation or by Executive (provided
Executive reasonably believes that Executive will receive Payments which may be
subject to the Excise Tax), and if the Accounting Firm determines that there is
substantial authority (within the meaning of Section 6662 of the Code) that no
Excise Tax is payable by Executive with respect to a Payment or Payments, it
shall furnish Executive with an opinion reasonably acceptable to Executive that
no Excise Tax will be imposed with respect to any such Payment or Payments.
Within ten (10) days of the delivery of the Determination to Executive,
Executive shall have the right to dispute the Determination (the “Dispute”). If
there is no Dispute, the Determination shall be binding, final and conclusive
upon the Corporation and Executive.

(c) As a result of the uncertainty in the application of Sections 4999 and 280G
of the Code, it is possible that the Payments to be made to, or provided for the
benefit of, Executive either will be greater (an “Excess Payment”) or less (an
“Underpayment”) than the amounts provided for by the limitation contained in
Section 5(a).

(i) If it is established pursuant to a final determination of a court or an
Internal Revenue Service (the “IRS”) proceeding which has been finally and
conclusively resolved that an Excess Payment has been made, such Excess Payment
shall be deemed for all purposes to be a loan to Executive made on the date
Executive received the Excess Payment and Executive shall repay the Excess
Payment to the Corporation on demand (but not less than ten (10) days after
written notice is received by Executive) together with interest on the Excess
Payment at the “Applicable Federal Rate” (as defined in Section 1274(d) of the
Code) from the date of Executive’s receipt of such Excess Payment until the date
of such repayment.

(ii) In the event that it is determined by (A) the Accounting Firm, the
Corporation (which shall include the position taken by the Corporation, or
together with its consolidated group, on its federal income tax return) or the
IRS, (B) pursuant to a determination by a court, or (C) upon the resolution to
Executive’s satisfaction of the Dispute that an Underpayment has occurred, the
Corporation shall pay an amount equal to the Underpayment to Executive within
ten (10) days of such determination or resolution, together with interest on
such amount at the Applicable Federal Rate from the date such amount would have
been paid to Executive until the date of payment.

6. Successors; Binding Agreement.

(a) The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Corporation to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession had taken
place. Unless expressly provided otherwise, “Corporation” as used herein shall
mean the Corporation as defined in this Agreement and any successor to its
business and/or assets as aforesaid.

(b) This Agreement shall inure to the benefit of and be enforceable by Executive
and Executive’s personal or legal representatives, executors, administrators,

 

7



--------------------------------------------------------------------------------

successors, heirs, distributees, devisees and legatees. If Executive should die
while any amount would still be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee or other designee or, if there is no such designee, to Executive’s
estate.

7. Miscellaneous.

(a) Modification or Amendment. No provision of this Agreement may be modified or
amended unless such modification or amendment is agreed to in writing and signed
by Executive and an authorized officer of the Corporation as may be specifically
designated by the Board or a committee thereof.

(b) Waiver. No waiver by either party hereto at any time of any breach by the
other party hereto of or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

(c) Complete Agreement. This Agreement constitutes the entire agreement between
Executive and the Corporation and is the complete, final and exclusive
embodiment of their agreement with regard to this subject matter, and this
Agreement shall supersede any prior or contemporaneous written or oral
agreements regarding this subject matter. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.

(d) Non-Exclusivity of Rights. Notwithstanding Section 7(c), nothing in this
Agreement shall prevent or limit Executive’s continuing or future participation
in any benefit, bonus, incentive or other plan or program provided by the
Corporation (except for any severance or termination policies, plans, programs
or practices) and for which Executive may qualify, nor shall anything herein
limit or reduce such rights as Executive may have under any other agreements
with the Corporation (except for any severance, termination or other agreement
regarding the subject matter of this Agreement). Amounts which are vested
benefits or which Executive is otherwise entitled to receive under any plan or
program of the Corporation shall be payable in accordance with such plan or
program, except as explicitly modified by this Agreement.

(e) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of California without
regard to its conflicts of law principles.

(f) Statutory References. All references to sections of the Exchange Act or the
Code shall be deemed also to refer to any successor provisions to such sections.

(g) Tax Withholding. Any payments provided for hereunder shall be paid net of
any applicable withholding required under federal, state or local law.

(h) Section Headings. The section headings contained in this Agreement are for
convenience only, and shall not affect the interpretation of this Agreement.

 

8



--------------------------------------------------------------------------------

(i) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

(j) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument,

8. Arbitration. The parties hereby agree that any and all claims or
controversies regarding this Agreement shall be resolved, to the fullest extent
permitted by law, by final, binding and confidential arbitration in Palo Alto,
California conducted before a single arbitrator by Judicial Arbitration and
Mediation Services/Endispute (“JAMS”) or its successor, under the then
applicable JAMS rules. By agreeing to this arbitration procedure, both parties
waive the right to resolve any such dispute through a trial by jury or judge or
by administrative proceeding. The arbitrator shall: (a) have the authority to
compel adequate discovery for the resolution of the dispute and to award such
relief as would otherwise be permitted by law; and (b) issue a written
arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award. The Corporation shall pay all of JAMS’
arbitration fees. Nothing in this Agreement shall prevent either party from
obtaining injunctive relief in court if necessary to prevent irreparable harm
pending the conclusion of any arbitration.

9. Fees and Expenses. In connection with a Covered Termination which occurs
within twelve (12) months after a Change in Control, the Corporation shall pay
all reasonable legal fees and related expenses (including the costs of experts,
evidence and counsel) incurred by Executive as they become due as a result of
(a) Executive seeking to obtain or enforce any right or benefit provided by this
Agreement (including, but not limited to, any such fees and expenses incurred in
connection with the Dispute whether as a result of any applicable government
taxing authority proceeding, audit or otherwise), and (b) Executive’s hearing
before the Board as contemplated in Section 1(b) of this Agreement. To the
extent that any reimbursements payable to Executive pursuant to this Section 9
are subject to the provisions of Section 409A of the Code, such reimbursements
shall be paid to Executive no later than December 31 of the year following the
year in which the cost was incurred, the amount of expenses reimbursed in one
year shall not affect the amount eligible for reimbursement in any subsequent
year, and Executive’s right to reimbursement under this Section 9 will not be
subject to liquidation or exchange for another benefit.

10. Settlement of Claims. The Corporation’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Corporation may have against Executive or others.

11. At-Will Employment. Nothing contained in this Agreement shall (a) confer
upon Executive any right to continue in the employ of the Corporation,
(b) constitute any contract or agreement of employment, or (c) interfere in any
way with the at-will nature of Executive’s employment with the Corporation.

 

9



--------------------------------------------------------------------------------

12. Miscellaneous. The Corporation shall not be required to fund or otherwise
segregate assets to be used for the payment of any benefits under this
Agreement. The Corporation shall make such payments only out of its general
corporate funds, and therefore its obligation to make such payments shall be
subject to any claims of its other creditors having priority as to its assets.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

EXECUTIVE LOGO [g640312ex10_42p15a.jpg] 1/12/2013

 

Robert O. Cathcart HANSEN MEDICAL, INC. LOGO [g640312ex10_42p15b.jpg]

 

By:   Bruce J Barclay   President and CEO

 

10